Case: 21-51118     Document: 00516420530         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-51118                            August 4, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oswaldo Omar Ramirez-Ortiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-622-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Oswaldo Omar Ramirez-Ortiz appeals his conviction and sentence for
   illegal reentry after deportation under 8 U.S.C. § 1326(a) and (b)(2).
   Ramirez-Ortiz argues that treating a prior felony or aggravated felony
   conviction that increases the statutory maximum under § 1326(b) as a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51118      Document: 00516420530            Page: 2    Date Filed: 08/04/2022




                                      No. 21-51118


   sentencing factor, rather than a separate element of the offense, violates the
   Constitution. He has filed an unopposed motion for summary disposition
   and a letter brief explaining that he has raised the issue only to preserve it for
   further review and correctly conceding that his argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Ramirez-Ortiz’s motion is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                           2